WEEKS, J.
No explanation was given as to the cause of plaintiff’s fall, except that his foot slipped, or he made a misstep on the *765stairway, as he was descending. There was no evidence that the slipping was caused by any defect in the stairway, or that the accident was attributable to the absence of a light.
Plaintiff was familiar with the stairway, and knew of the existence of a handrail, but did not use it.. There was no proof of freedom from contributory negligence, and the motion to dismiss the complaint at the close of plaintiff’s case should have been granted. Schindler v. Welz & Zerweck, 145 App. Div. 532, 130 N. Y. Supp. 344; Broadbent v. N. Y. Evening Journal Pub. Co., 147 App. Div. 133, 131 N. Y. Supp. 780.
The judgment appealed from should be reversed, with $30 costs, and judgment entered dismissing the complaint, with costs. All concur.